DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed May 20, 2022 are acknowledged. Claim 1is amended. No new matter has been added. Claims 1-10 are currently pending and considered in this office action.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“is no reheat cracks” should be “are not reheat cracks” in lines 11-12.
“CGHAZ of heat-resistant steel welded joint” should be “CGHAZ of the heat-resistant steel welded joint” in lines 12-13 and lines 15-16.
“750C, wherein precipitates” should be “750C, and wherein precipitates” in lines 15-16.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitations "the coarse-grained heat affected zone (CHGAZ)” of “the heat-resistant steel welded joint" in lines 11-13.  There is insufficient antecedent basis for these limitations in the claim. It is unclear if the claim requires there be a coarse-grained heat affected zone, and it is unclear if the claim requires the steel to be or comprise a welded joint. Further, it is unclear if coarse grains are desired or not in the heat affected zone. Examiner interprets the claim limitation to be conditional and an intended use, wherein the steel comprises the claimed limitations when welded into a joint with a heat-affected zone.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (previously cited, US 20080050265 A1).
Regarding Claim 1, Igarashi discloses a heat-resistant steel having reheat-cracking resistance (see Abstract; see para. [0033] and para. [0044] wherein controlling Si and Ti reduces reheat cracking susceptibility which reads on reheat-cracking resistance). 
Igarashi discloses wherein the heat-resistant steel comprises the following elements in mass %: 
Element
Claimed (wt%)
Igarashi (wt%)
Notes
Paragraph
C
0.04-0.11
0.03-0.10

Abstract
Si
0-0.50
0-0.30

Abstract
Mn
0.10-0.60
0-1.0

Abstract
P
0-0.03
0-0.02

Abstract
S
0-0.01
0-0.003

Abstract
Ni
0-0.040
0-0.50
optional, inclusive of 0%
[0027]
Cr
1.90-2.60
1.5-2.5

Abstract
V
0.20-0.30
0.04-0.3

Abstract
Nb
0.02-0.08
0.001-0.10

Abstract
Mo
0.05-0.30
0.01-1.0

Abstract
W
1.45-1.75
0.2-2.0

[0061]
Ti
0.01-0.06
0.001-0.02

Abstract
B
0.001-0.012
0.0001-0.020

Abstract
Al
0-0.03
0.001-0.01

Abstract
N
0-0.01
0-0.005

Abstract
Balance
Fe and impurities
Fe and impurities

Abstract


	Regarding the element Ni, one of ordinary skill in the art would appreciate that Ni is an optional element, and that Igarashi discloses wherein the steel may comprise 0%, which is inclusive of the claimed range for Ni (see para. [0027]; see also steels in Table 1 wherein Ni is 0%). 

Igarashi further discloses wherein the contents of C and B, in mass percent, satisfy the follow inequality:
	(%B) > -1.2*(%C)2+0.30*(%C) – 0.01 (see table above, and para. [0031] and [0046]). 
For example, a B content of 0.004%-0.008% and a C content of 0.06% meets the claimed ranges for B and C, and satisfies the claimed inequality (0.004-0.008 > -1.2*(0.062) +0.3*(0.06) -0.01, or, 0.004-0.008>0.00368). 

Regarding the compositional ranges above and the claimed inequality, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Igarashi further discloses wherein the heat-resistant steel has reheat-cracking resistance (see para. [0018]; see para. [0033] and [0044] wherein Si and Ti are controlled to impart reheat-cracking resistance, which reads on the claimed limitations). 

Igarashi does not expressly disclose wherein there are no reheat cracks in a coarse-grained heat affected zone (CGHAZ) of a heat-resistant steel welded joint during a post-weld heat treatment or service at temperatures of 500 to 750°C, nor wherein precipitates of M23C6 carbides are inhibited on a grain boundary of the CGHAZ of the heat-resistant steel welded joint.	 
However, Igarashi teaches wherein excessive precipitation of M23C6 carbides is undesired (see para. [0036]), wherein the steel may be reheated to 730C with less than 20% decrease in hardness (see para. [0069], [0071] and Table 2), and wherein the steel can be used at service temperatures up to 550C (see para. [0018]). 
Igarashi further discloses a similar microstructure (bainite) and processing route to that of the instant invention (see para. [0068] of Igarashi disclosing ingot melting, hot forging, normalizing treatment, cooling, tempering at 720-760C for 1 hour followed by cooling to form tempered bainite structure; see para. [0068] of instant invention disclosing billet melting, hot forging, cooling, normalizing, tempering at 760C for 1 hour and cooling to form bainite structure).
It would have been obvious to one of ordinary skill in the art that the steel of Igarashi comprise the claimed features regarding reheat cracking because the composition of Igarashi is identical to the claimed invention, and Igarashi further disclose a similar processing route and matrix microstructure (bainite) to the claimed invention. Igarashi is also concerned with controlling M23C6 carbide precipitation, and wherein the steel is stable at the claimed service and reheating temperatures (see above). It would be obvious that the steel of Igarashi comprise no reheat cracks in a coarse-grained heat affected zone (CGHAZ) of a heat-resistant steel welded joint during a post-weld heat treatment or service at temperatures of 500 to 750°C, and that precipitates of M23C6 carbides are inhibited on a grain boundary of the CGHAZ of the heat-resistant steel welded joint. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Igarashi discloses wherein the content of C in the steel is 0.04-0.08% (see para. [0031], table above and Abstract).

Regarding Claim 3, Igarashi discloses wherein the content of B in the steel is 0.004-0.0055% (see para. [0046], table above and Abstract).

Regarding Claim 4, Igarashi discloses wherein the content of B in the steel is 0.0063-0.01% (see para. [0046], table above and Abstract).

Regarding Claim 5, Igarashi further discloses wherein the contents of C and B satisfy the follow inequality:
(%B) > -1.4*(%C)2+0.35*(%C) – 0.0115 (see table above, and para. [0031] and [0046]). 
For example, a B content of 0.005-0.008% and a C content of 0.06% satisfies the claimed inequality (0.005-0.008> -1.4*(0.062) +0.35*(0.06) -0.0115, or, 0.005-0.008>0.00446).

Regarding Claim 6, Igarashi discloses wherein a content of B in the steel is 0.004-0.0055% (see para. [0046], table above and Abstract).

Regarding Claim 7, Igarashi discloses wherein a content of B in the steel is 0.0063-0.01% (see para. [0046], table above and Abstract).

Regarding Claim 8, Igarashi further discloses wherein the content of C in the steel is 0.04-0.08% (see para. [0031]), and the contents of C and B satisfy the follow inequality:
	(%B) > -1.4*(%C)2+0.35*(%C) – 0.0115 (see para. [0046] and table above).
For example, a B content of 0.005-0.008% and a C content of 0.06% satisfies the claimed inequality (0.005-0.008> -1.4*(0.062) +0.35*(0.06)-0.0115, or, 0.005-0.008>0.00446).

Regarding Claim 9, Igarashi discloses wherein a content of B in the steel is 0.004-0.0055% (see para. [0046], table above and Abstract). For example, 0.005% B meets the claimed range and satisfies the claimed inequality required by Claims 1 and 8 (see rejections of Claims 1 and 8 above).

Regarding Claim 10, Igarashi discloses wherein a content of B in the steel is 0.0063-0.01% (see para. [0046], table above and Abstract). For example, 0.007-0.008% B meets the claimed range and satisfies the claimed inequality required by Claims 1 and 8 (see rejections of Claims 1 and 8 above).

Response to Arguments
Applicant’s arguments, filed May 20, 2022, with respect to Claims 1-10 rejected under 35 U.S.C. 103 over Kawano, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring inhibition of M23C6 carbides at the grain boundaries in the coarse-grained heat affected zone (CGHAZ). While Kawano is silent towards the characteristics of M23C6 carbides after welding and in a heat-affected zone, Kawano nonetheless discloses wherein the M23C6 carbide precipitates at the grain boundary, and when in the spherical form, is desired for creep strength (see para. [0045] of Kawano). Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Igarashi, as detailed above.
Applicant’s arguments are deemed moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735